COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re LTP Real Estate, LLC

Appellate case number:   01-13-00813-CV

Trial court case number: 2013-47309

Trial court:             190th District Court of Harris County

        On September 25, 2013, Relator LTP Real Estate, LLC filed a Motion for Emergency
Relief. The motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: October 7, 2013